Order entered May 13, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01558-CV

                               LOWELL MERRITT, Appellant

                                               V.

                                     ROBERT DAVIS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-01387-2009

                                            ORDER
       Appellant is a pro se vexatious litigant subject to a prefiling order. See TEX. CIV. PRAC.

& REM. CODE ANN. § 11.102(a) (West Supp. 2015). In a letter dated May 4, 2016, we instructed

appellant to file, by May 16, 2016, written verification that he has obtained the required order

from the local administrative judge permitting the filing of this appeal. See TEX. CIV. PRAC. &

REM. CODE ANN. § 11.103(a). On May 10, 2016, appellant filed a motion seeking additional

time to obtain the required order.

       We GRANT appellant’s motion TO THE EXTENT we ORDER appellant to file, by

MAY 23, 2016, written verification that he has obtained the required order and the date the order

was signed.
       We ORDER, Yoon Kim, Collin County District Clerk, to file, by MAY 27, 2016, a

supplemental clerk’s record containing either (1) any order granting or denying appellant

permission to appeal or (2) written verification that no order regarding same was signed.

       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable

Angela Tucker, Local Administrative Judge of Collin County, the Honorable John Roach, Jr.,

Presiding Judge of the 296th Judicial District Court, Mr. Kim, appellant, and counsel for

appellee.

                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE